McCurdy, J.
A brief examination of the facts in this case *154will demonstrate that the view taken of it by the superior court was correct.
In 1851 Philip Ripley mortgaged to the state, as security for the sum of $7,000, two tracts of land, one in Hartford and the other in the town of Windsor Locks. In 1858 he conveyed the latter tract to Duncomb. The deed to him refers to and particularly specifies “ the mortgage to the state of Connecticut school fund and interest from September 2,1858, the principal of which amounts to the sum of $7,000, which the grantee assumes and agrees to pay in part consideration of this deed.”
This stipulation is a part of the instrument which transfers the title, and fixes upon the land so conveyed the indebtedness to the state. In equity it affects not only the parties but the parcels, and the Hartford lot is relieved, and the Windsor Locks tract is burdened with the whole liability. In August, 1859, Duncomb conveyed the latter tract so incumbered to the Hartford Iron & Steel Works, who took it with a full knowledge of the incumbrance and an agreement to pay it. There was an express statement in the deed that the sum of $7,000, with interest accrued from the 2d of September, 1858, formed a part of the consideration of the deed, and had been deducted therefrom.
• Subsequently this tract came into the possession of Farist, with a like knowledge of the .incumbrance, and an expectation on his part that the property would constitute the primary fund for the payment of the debt, thé amount of which was deducted from the price which he was to pay. A fund was thus placed in his hands appropriated to the payment of the debt to the state. He holds the fund but refuses to pay the debt.
His excuse for this apparently unjust course is, that in December, 1859, an arrangement was made between Ripley and Duncomb, by which an amount was assigned by Duncomb to Ripley equal to the debt, and for the purpose of paying it and thereupon a bond and mortgage, which had been given by Duncomb to Ripley to secure the debt, were released by Ripley; in consequence of which Farist claims that if he receives the *155property for less than he expected to pay, yet in equity Ripley and his lieix-s, and the grantees of his Hartford tx’act, have no l'ight to complaiix. But that transaction furnishes no foundation for the defense.
It appears that Ripley, when he conveyed to Duncomb ixx 1858, took from him, in addition to the agreement contained in the deed, a bond in the sum of $10,000, conditioned that Duncomb should pay to the state the $7,000; and he also took from him a moi'tgage of the same property to secure the bond. The reason for this does not appear. Probably it was done because Ripley wanted, besides the recital in the deed, a direct agreemexxt from Duncomb xuider his own hand that he would pay the state. The effect of it was to create a personal liability on the part of Duncomb, outside and ixxdependent of the deed; so that he was still holden for the debt, after he had sold the land, and his grantee had assumed .the payment. He therefore procxxred from Ripley (Dec., 1859,) an agreement to discharge the bond, and release the mortgage which had been given to secure that. The pui'pose urxdoubtedly was to cut Mm loose from aixy obligation comxected with the property, in which he had no longer any interest, and to let the laxxd float down into other hands with the liability attached.
The fallacy of Farist’s argument ixx this part of the case consists in treating the bond aixd the agreement recited in the deed as identical, and supposing that a discharge of one was necessarily a discharge of the other. There is no such coixnection between them. They ax*e related only as a xxote and a bond might be, where the bond with a mortgage had been given to secure the note. If in such a case the note alone should be fouxxd sufficiently safe, the bond and mortgage might be discharged, leaving the xxote in full force.
In respect to the fund claimed to have been furnished by Duncomb to Ripley, it does not appear what Duncomb paid Ripley for the agreement to discharge, or whether he paid anything. Duncomb was to exchange his stock in the Iron & Steel Wox’ks for Ripley’s land in the state of New York, and his claim on the bond. That claim may have been of no value to Ripley, as the land mortgaged was abundantly suffi*156cient to pay the debt; and yet it might have been an object with Duncomb to prevent it from remaining out against him. It does not appear that the agreement was ever executed. There is no pretence that Ripley assumed to pay the state or that any of the parties so understood.
If the defense set up by Farist would operate in his favor, it should be fully proved, certainly against Edwin G. Ripley, the mortgagee of the Hartford property. The decree requires that Farist shall do just what he is bound to.
There is no error in the decree complained of.
In this opinion the other judges concurred.